DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Claims 1, 3-18 are pending with claims 3, 6-7, 9-10, 12, 15-18 withdrawn and claims 2 and 19-20 cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-5, 8, 13-14 and withdrawn Claims 3 and 9
The limitation “when used in a heating operation” in the third to last line of Claim 1, renders the claim indefinite.  Claim 1 makes claim to an outdoor unit of an air-conditioning apparatus, not the air-conditioning apparatus itself.  It is unclear as to how the outdoor unit, by itself, performs a “heating operation” when the flow of fluid in an outdoor unit can be either that of an upstream or downstream direction with no emphasis of the type of operation, and further, the claims do not discuss a heating means.  The heating operation is a feature of the air-conditioning apparatus, not the claimed outdoor unit.  For the purpose of this Examination, in light of the general function of an outdoor unit, the limitation will be interpreted as either side of the heat exchangers being the upstream side.
Withdrawn Claims 3 and 9 are rejected using similar rationale as that of Claim 1 regarding the heating operation of the outdoor unit.  The rejection of withdrawn Claims 3 and 9 under 35 U.S.C 112(b) is being provided in furtherance of concise prosecution. 
Claim 4 recites the limitation “the first heat exchanger main body and the second heat exchanger main body are connected in series through an intermediate header” which renders the scope of the claim unclear because claim 1 previously recites “a header connected to an upstream side of the first heat exchanger main body when used in a heating operation”. Paragraph [0047] describes Figure 12 with the arrows indicating refrigerant flow in a cooling operation and thus would flow in an opposite direction in a heating operation. Header 26 is both a header connected to an upstream side of the first heat exchanger main body when used in a heating operation and an intermediate header that connects the first and second heat exchanger main bodies in 
Claims not explicitly referenced are included in the rejection for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al (JP2014142138) hereinafter “Nagasawa” in view of Yamaguchi et al (U.S. Patent No. 4,171,622) hereinafter “Yamaguchi.”
Regarding Claim 1, Nagasawa discloses: 
An outdoor unit (40, see Fig 5; paragraph 29) of an air-conditioning apparatus (see paragraph [0001], comprising: 
a casing (41) having an air inlet and an air outlet (see paragraphs [0017] and [0029]), and forming an outer shell (see Fig 5, paragraph [0028]); 
a fan (42) provided inside the casing (41), and the fan to suck outside air from the air inlet and exhaust the outside air from the air outlet (see paragraph [0029]); 
a heat exchanger (10, 20, see Fig 6) provided inside the casing (41, see Figs 5-6), and configured to exchange (capable of exchanging) heat between the outside air sucked by the fan (42) and refrigerant (see paragraphs [0012] and [0029]), 
the heat exchanger (10,20) including 
a first heat exchanger main body (10) including a plurality of first fins (14) arranged in parallel at an interval (see Figs 1-2, paragraph [0016]) and a plurality of flat pipes (13) passing through the plurality of first fins (14) in a direction of parallel arrangement of the plurality of fins (14, see Fig 1), the plurality of flat pipes (13, see Fig 1, paragraph [0022]) for refrigerant to flow inside, and 
a second heat exchanger main body (20, see Fig 1) including a plurality of second fins (22) arranged in parallel at an interval (see Fig 1) and a plurality of circular pipes (23) passing through the plurality of second fins (22) in a direction of parallel arrangement of the plurality of second fins (22), the plurality of circular pipes (23, see Fig 1) for refrigerant to flow inside, 
the first heat exchanger main body (10) being arranged closer to the fan (42) than is the second heat exchanger main body (20, see Figs 1, 3 and 5, paragraphs [0017] and [0029]: the first heat exchanger is closer to the fan as demonstrated by the cut-up portion 143 projecting the direction in which air supplied from the outside flows (i.e. by the fan 42) as indicated by the arrow A aligned with the first heat exchanger body 10), 
a header (11, see Fig 1) connected to an upstream side of the first heat exchanger main body (10, see paragraph [0012]) when used in a heating operation.  
Nagasawa teaches the invention as described above, but fails to explicitly teach, wherein each of the circular pipes has a corresponding capillary tube which can be used to control a flow rate of the refrigerant flowing inside the corresponding circular pipe, a4Docket No. 512596US Preliminary Amendmentdistributor connected to an upstream side of the second heat exchanger main body in the heating operation through the capillary tubes.
In the same field of endeavor of refrigeration systems including multiple heat exchangers, Yamaguchi teaches that it is known in the art (see Fig 1 of Yamaguchi) of heat exchangers (19) to provide heat exchangers including a plurality of finned tubes (25, i.e. circular pipes) with a plurality of corresponding capillary tubes (30) and a4Docket No. 512596US Preliminary Amendmentdistributor (31, Fig. 1) connected to an upstream side of the second heat exchanger main body (upper portion of 19 between 18 and 31 interpreted as the second heat exchanger main body) in the heating operation through the capillary tubes (solid arrows show heating operation with distributor 31 on upstream side passing refrigerant though capillary tubes 30 and into the upper second heat exchanger main body) to reduce and/or prevent the loss of heat transfer efficiency due to flow rate differences between the tubes (see Column 3 lines 55-68 – Column 4 lines 1-2) and provides uniform flow rate through the outdoor heat exchanger and that provides both sub-cooling and defrosting leading to enhanced efficiency of the heating operation (see Column 5, lines 15-44).  A further advantage of combining the teachings of Yamaguchi with the outdoor unit of Nagasawa, is that doing so will provide an outdoor unit including a heat exchanger with circular pipes, wherein each of the circular pipes has a corresponding capillary tube which can be used to control a flow rate of the refrigerant flowing inside the corresponding circular pipe, thereby improving the heat exchange efficiency of the tubes (see Column 3 lines 55-68 – Column 4 lines 1-2 and lines 53-57).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagasawa, with Yamaguchi, to include a corresponding capillary tube for each of the circular pipes and a4Docket No. 512596US Preliminary Amendmentdistributor connected to an upstream side of the second heat exchanger main body in the heating operation through the capillary tubes, for the purpose of increasing the heat exchange efficiency of the pipes, thereby maximizing the heat transfer efficiency.

Regarding Claim 4, Nagasawa in view of Yamaguchi, as applied to Claim 1, further teaches, wherein the first heat exchanger main body (10, see Fig 1) and the second heat exchanger main body (20) are arranged in an up-and-down direction on a front view (see Fig 1, paragraph [0010]), the first heat exchanger main body is arranged on or above the second heat exchanger main body (20, see paragraph [0010]), and the first heat exchanger main body (10) and the second heat exchanger main body (20) are connected in series through an intermediate header (12, see paragraphs [0022]-[0023]).  
Regarding Claim 8, Nagasawa in view of Yamaguchi, as applied to Claim 1, further teaches, wherein at least any one of the first heat exchanger main body (16, see Fig 1 of Yamaguchi) and the second heat exchanger main body (19) can control a flow rate of the refrigerant flowing through the first heat exchanger main body (16) and the second heat exchanger main body (19) when used in a heating operation.

Regarding Claim 11, Nagasawa in view of Yamaguchi, as applied to Claim 1, further teaches,  wherein the first heat exchanger main body (10, see Fig 1 of Nagasawa) and the second heat exchanger main body (20) are made of an identical material (see paragraphs [0016] and [0020]: the heat exchanger bodies both include aluminum).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Yamaguchi, and further in view of Okamoto et al. (U.S. Patent Application Publication No. 2014/0102131) hereinafter “Okamoto.” 
Regarding Claim 5, Nagasawa in view of Yamaguchi, as applied to Claim 4, fails to explicitly teach, wherein the outdoor unit is of top flow type having the air outlet formed in an upper surface of the casing.

Therefore, it would have been obvious to one of ordinary skill in the art, before the claimed invention was effectively filed, to further modify the teachings of Nagasawa as modified by Yamaguchi, with the teachings of Okamoto by including the outdoor unit configured as a top flow type having the air outlet formed in an upper surface of the casing, in order to advantageously increase the heat exchange efficiency of the system without increasing the size of the required heat source (see paragraph [0005] of Okamoto), thereby reducing the overall cost of the system.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Lee (U.S. Patent Application Publication No. 2003/0209024) hereinafter “Lee” and further in view of Yamaguchi et al (U.S. Patent No. 4,171,622) hereinafter “Yamaguchi.” 
Regarding Claim 13, Nagasawa discloses:
An outdoor unit (40, see Fig 5) of an air-conditioning apparatus (see paragraph [0001], comprising: 
a casing (41) having an air inlet and an air outlet (see paragraphs [0017] and [0029]), and forming an outer shell (see Fig 5, paragraph [0028]); 
a fan (42) provided inside the casing (41), and configured to suck (capable of sucking) outside air from the air inlet and exhaust the outside air from the air outlet; 
a heat exchanger (10, 20, see Fig 6) provided inside the casing (41, see Figs 5-6), and configured to exchange (capable of exchanging) heat between the outside air sucked by the fan (42) and refrigerant (see paragraphs [0012] and [0029]), 
the heat exchanger (10,20) including 
a first heat exchanger main body (10) including a plurality of first fins (14) arranged in parallel at an interval (see Figs 1-2, paragraph [0016]) and a plurality of flat pipes (13) passing through the plurality of first fins (14) in a direction of parallel arrangement of the plurality of fins (14, see Fig 1), wherein the plurality of flat pipes are configured to have refrigerant flow therethrough (13, see Fig 1, paragraph [0022]), and 
a second heat exchanger main body (20, see Fig 1) including a plurality of second fins (22) arranged in parallel at an interval (see Fig 10 and a plurality of circular pipes (23) passing through the plurality of second fins (22) in a direction of parallel arrangement of the plurality of second fins (22), the plurality of circular pipes are configured to have refrigerant flow therethrough (23, see Fig 1), 
the first heat exchanger main body (10) being arranged closer to the fan (42) than is the second heat exchanger main body (20, see Figs 1, 3 and 5, paragraphs [0017] and [0029]: the first heat exchanger is closer to the fan as .
a header (11, see Fig 1) connected to an upstream side of the first heat exchanger main body (10, see paragraph [0012]) when used in a heating operation.  
Nagasawa teaches the invention as described above, but fails to explicitly teach, the outdoor unit of an air-conditioning system that the fan comprises a turbofan.
However, Lee teaches an outdoor unit (see Fig 7, paragraph [0003] of Lee) including a casing (110), wherein a turbofan (240) is provided inside the casing (110) and capable of sucking outside air from an air inlet (111) and exhaust the outside air from an air outlet (rear surface of casing 110, see paragraph [0073]), to afford reduced power consumption while providing a comfortable room environment by reducing noise of the system (see paragraph [0079] of Lee).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the claimed invention was effectively filed, to provide an outdoor unit of an air-conditioning system including a fan, further include an air outlet, further include a turbofan provided inside the casing, and configured to suck outside air from the air inlet and exhaust the outside air from the air outlet, as taught by Lee, in the invention of Nagasawa as modified by Yamaguchi, in order to advantageously reduce power consumption while providing a comfortable room environment by reducing noise of the system (see paragraph [0079] of Lee), thereby increasing the overall efficiency of the system.
, and wherein each of the circular pipes has a corresponding capillary tube which can be used to control a flow rate of the refrigerant flowing inside the corresponding circular pipe and a4Docket No. 512596US Preliminary Amendmentdistributor connected to an upstream side of the second heat exchanger main body in the heating operation through the capillary tubes.
In the same field of endeavor of refrigeration systems including multiple heat exchangers, Yamaguchi teaches that it is known in the art (see Fig 1 of Yamaguchi) of heat exchangers (19) to provide heat exchangers including a plurality of finned tubes (25, i.e. circular pipes) with a plurality of corresponding capillary tubes (30) and a4Docket No. 512596US Preliminary Amendmentdistributor (31, Fig. 1) connected to an upstream side of the second heat exchanger main body (upper portion of 19 between 18 and 31 interpreted as the second heat exchanger main body) in the heating operation through the capillary tubes (solid arrows show heating operation with distributor 31 on upstream side passing refrigerant though capillary tubes 30 and into the upper second heat exchanger main body) to reduce and/or prevent the loss of heat transfer efficiency due to flow rate differences between the tubes (see Column 3 lines 55-68 – Column 4 lines 1-2) and provides uniform flow rate through the outdoor heat exchanger and that provides both sub-cooling and defrosting leading to enhanced efficiency of the heating operation (see Column 5, lines 15-44).  A further advantage of combining the teachings of Yamaguchi with the outdoor unit of Nagasawa, is that doing so will provide an outdoor unit including a heat exchanger with circular pipes, wherein each of the circular pipes has a corresponding capillary tube which can be used to control a flow rate of the refrigerant flowing inside 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagasawa, with Yamaguchi, to include a corresponding capillary tube for each of the circular pipes and a4Docket No. 512596US Preliminary Amendmentdistributor connected to an upstream side of the second heat exchanger main body in the heating operation through the capillary tubes, for the purpose of increasing the heat exchange efficiency of the pipes, thereby maximizing the heat transfer efficiency.

Regarding Claim 14, Nagasawa as modified by Lee and Yamaguchi, as applied to Claim 13, further teaches, wherein the first heat exchanger main body (10, see Fig 1 of Nagasawa) and the second heat exchanger main body (20) are connected in series (see paragraphs [0022]-[0023]).

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 09/17/2021, with respect to the rejection(s) of claim(s) 1, 13, 19 and 20 under 35 U.S.C. 112(b) have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However under further consideration, claims 1, 4-5, 8, 13-14 remain indefinite for reasons discussed in the rejections above.
Applicant's arguments, see Remarks pages 8-11, with respect to claims 1 and 13 rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues the cited references do not teach a header connected to an upstream 
This is not found persuasive because as discussed in the rejection above, Nagasawa teaches a header (11, see Fig 1) connected to an upstream side of the first heat exchanger main body (10, see paragraph [0012]) when used in a heating operation. Although Nagasawa is silent to a4Docket No. 512596US Preliminary Amendmentdistributor connected to an upstream side of the second heat exchanger main body in the heating operation through the capillary tubes, Yamaguchi teaches the concept of a4Docket No. 512596USn outdoor heat exchanger (19) including a first heat exchanger main body (lower “auxiliary heat exchanger” connected to headers 23, 27) and a second heat exchanger main body (upper main heat exchanger of 19 connected between 18 and 30) coupled to a Preliminary Amendmentdistributor (31, Fig. 1) connected to an upstream side of the second heat exchanger main body (upper portion of 19 between 18 and 30 interpreted as the second heat exchanger main body) in the heating operation through the capillary tubes (solid arrows show heating operation with distributor 31 on upstream side passing refrigerant though capillary tubes 30 and into the upper second heat exchanger main body) to reduce and/or prevent the loss of heat transfer efficiency due to flow rate differences between the tubes (see Column 3 lines 55-68 – Column 4 lines 1-2) and provides uniform flow rate through the outdoor heat exchanger and that provides both sub-cooling and defrosting leading to enhanced efficiency of the heating operation (see Column 5, lines 15-44). It is also noted that Yamaguchi also teaches a header (23) connected to an upstream side of the first heat 
Therefore, the adding the teachings of Yamaguchi to the outdoor unit of Nagasawa would provide enhanced efficiency of the system and the combination of Nagasawa and Yamaguchi meets the limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763